Title: To Thomas Jefferson from Thomas Mann Randolph, 6 January 1809
From: Randolph, Thomas Mann
To: Jefferson, Thomas


                  
                     Dear Sir, 
                     Jany. 6. 1809
                  
                  P. Carr who is here at present has just suggested to me that my land at Varina would suit Mr. Patterson, the son in law of Colo. Nicholas, who is as he says looking out to make a purchase somewhere near Richmond. Having come to a resolution to part with it, allthough I know it to be the most valuable spot for a farm in the state, I have determined to ask the favor of you to enquire of Colo. N. the first time he visits you whether it would be likely to suit Mr. P.—It is 72 miles distant from Richmond and Peturburg both. There are about 500 acres of rich level land entirely above all freshes and 300 of marsh which may be reclaimed at trifling expence and would prove superior to the best low grounds on James River, as my Fathers trial demonstrated. I have on it six negroe men & 2 women with a very considerable stock of cattle and sheep with corn & provender. I am willing to take 8000 £. Virginia currency for the whole, which I could have had for the land only a short time back, and would wait 2 years for 2000 £ & 1 year for 1500 £ on receiving interest. I have a lease for the life of the incumbent on the glebe land which would certainly fall into Mr. Ps. hands at his own price when that terminated. If there is any prospect of a bargain I would forward the plat & description with an account of the title. The glebe makes it a good tract; 1000 acres. Finding my debts increase every day by the means I am forced to use for the satisfaction of demands, I have determined (& Martha heartily concurrs with me) upon—relieving myself at once from insufferable torment by a sacrifice of this property which I sincerely believe to be worth double what I ask for it. We shall then have our other property clear & by taking advantage of markets, should commerce be restored, may derive a greater income from it than we ever have from the whole. I consider it much better to sell this property than my Slaves, which I must otherwise dispose of, for without them the land here would be worth nothing to us and as I have raised many of them myself and know them all well I should not like to sell out now with the view of buying again in better times when perhaps I might get more for Varina. 
                  I am with sincerely affectionate attachment yr &c
                  
                     Th: M. Randolph 
                     
                  
               